Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-4 in the reply filed on 01/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-8 are pending.  Claims 1-4 are presented for this examination.  Claims 5-8 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/14/2021, 10/12/2020 and 07/01/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 has recitation “(excluding 0%)" in line 3.  It is unclear whether the recitation within the brackets would further limit the scope of the claim.  Applicant is required to open bracket in claim 1 in order to have the claim limitations considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayakawa (JP2017101311A from IDS).
As for claims 1-4, Hayakwa discloses a grain oriented steel sheet having overlapping compositions as illustrated in Table 1 below.  (English translation Pages 3-5) 	
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 1
Element
Applicant
(weight %)
Hayakawa et al.
(weight %)
Overlap
(weight %)
Si
2-4.5
2-8
2-4.5
C
<=0.005
0.002-0.08
0.002-0.005
Mn
0.001-0.08
0.02-1
0.02-0.08
P
0.001-0.1
0.01-0.2
0.01-0.1
           Cu
0.001-0.1
0.005-1.5
0.005-0.1
S
0.0005-0.05
0.005-0.01
0.005-0.01
             Se
0.0005-0.05
0.005-0.01
0.005-0.01
B
0.0001-0.01
0.0002-0.0025
0.0002-0.0025
Mo
0.01-0.2
0.005-0.5
0.01-0.2
S+Se
0.005-0.05
0.005-0.01
0.005-0.01
B (Claim 2)
0.0011-0.01
0.0002-0.0025
0.0011-0.0025
Al (Claim 3)
0.0001-0.01
<=0.01
0.0001-0.01
N (Claim 3)
0.0005-0.005
<=0.006
0.0005-0.005
Cr (Claim 4)
0.001-0.1
0.005-0.1
0.005-0.1
Sn (Claim 4)
0.005-0.2
0.01-0.2
0.01-0.2
Sb (Claim 4)
0.005-0.2
0.01-0.2
0.01-0.2


Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Senda(EP2902508B1).
As for claims 1-4, Senda discloses a grain oriented steel sheet having overlapping compositions as illustrated in Table 2 below.  (paragraphs [0013]-[0022]) 	Specifically, all Inventive Examples of Table 2-2 has S+Se=0.02% which is within claimed S+Se range.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 2
Element
Applicant
(weight %)
Senda et al.
(weight %)
Overlap
(weight %)
Si
2-4.5
1-5
2-4.5
C
<=0.005
0.001-0.1
0.001-0.005
Mn
0.001-0.08
0.01-1
0.01-0.08
P
0.001-0.1
0.005-0.2
0.005-0.1
           Cu
0.001-0.1
0.01-0.5
0.01-0.1
S
0.0005-0.05
0.005-0.04
0.005-0.04
             Se
0.0005-0.05
0.005-0.04
0.005-0.04
B
0.0001-0.01
0.001-0.01
0.001-0.01
Mo
0.01-0.2
0.01-1
0.01-0.2
S+Se
0.005-0.05
0.005-0.04
0.005-0.04
B (Claim 2)
0.0011-0.01
0.001-0.01
0.0011-0.01
Al (Claim 3)
0.0001-0.01
0.003-0.05
0.003-0.01
N (Claim 3)
0.0005-0.005
0.001-0.02
0.001-0.02
Cr (Claim 4)
0.001-0.1
0.01-1
0.01-0.1
Sn (Claim 4)
0.005-0.2
0.01-1
0.01-0.2
Sb (Claim 4)
0.005-0.2
0.01-0.3
0.01-0.2


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733